         Case: 1:19-cv-00101-SA-RP Doc #: 1 Filed: 05/21/19 1 of 3 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI

BRUCE EDWARDS                                                                       PLAINTIFF

VS.                                                                      1:19cv101-SA-RP
                                                              CAUSE No.: __________________

LIBERTY LIFE ASSURANCE COMPANY OF BOSTON and JOHN DOE                               DEFENDANT

                                          COMPLAINT

       COMES NOW, BRUCE EDWARDS, by and through counsel, and files this civil action

against Defendant, LIBERTY LIFE ASSURANCE COMPANY OF BOSTON and in support

thereof would show unto the Court the following:

                                                  I.

       BRUCE EDWARDS is an adult resident citizen of Chickasaw County, Mississippi. The

Defendant, LIBERTY LIFE ASSURANCE COMPANY OF BOSTON, is a foreign corporation

with its principal place of business located at 100 Liberty Way, Dover, New Hampshire, 03820,

doing business in the State of Mississippi, which may be served with process by service of

process upon the Insurance Commissioner of the State of Mississippi. John Doe is any unknown

party or agency involved in the denial of benefits to the Plaintiff.

                                                 II.

       This Court has jurisdiction of the parties and subject matter of this cause pursuant to 28

U.S.C. § 1331, Federal Question and 28 U.S.C. § 1332 Diversity of Citizenship, and 29 U.S.C. §

1132, for civil enforcement of beneficiary’s rights under a plan governed by the Employee

Retirement Income Security Act of 1974 (ERISA). Venue is proper as the original group policy

of insurance was issued in the Northern District of Mississippi.

                                                 III.
             Case: 1:19-cv-00101-SA-RP Doc #: 1 Filed: 05/21/19 2 of 3 PageID #: 2



        The Defendant, LIBERTY LIFE ASSURANCE COMPANY OF BOSTON (hereinafter

Liberty Mutual) underwrote an insurance policy for Cooper Tire and Rubber Company of which

Plaintiff was a member. The claim number for Plaintiff’s policy was 5705923. A determination

was rendered on December 20, 2018, upholding the denial of benefits under this Policy.

                                                 IV.

        Plaintiff became disabled as a result cervical degenerative disc disease, lumbar

degenerative disc disease, migraines, severe lesions evinced by an EMG study, tremors, bilateral

hand paresthesia secondary to polyneuropathy and carpal tunnel, and pain associated with

arthritis. The Social Security Administration has found Plaintiff disabled.

                                                  V.

        The adverse determination concluded that Plaintiff was not disabled and that he would be

able to substantially engage in the material and substantial duties of any occupation as defined by

liberty mutual. The MRI and EMG findings, Plaintiff’s documented migraines, Dr. Smith’s

treatment notes, and Dr. Smith’s findings in his medical source statement would preclude

Plaintiff from being able to perform the material and substantial duties of any occupation. All of

the medical evidence would further support Plaintiff’s contention that he is precluded from being

able to perform all jobs in the national economy as a result of the pain he experiences from his

arthritis.

                                                 VI.

        The Defendant’s final denial on December 20, 2018, as well as the Defendant’s course of

conduct throughout Plaintiff’s initial application for benefits to the present is not only arbitrary

and capricious, not based on credible evidence nor on applicable law, but evince an intentional

decision to disregard the medical evidence.
         Case: 1:19-cv-00101-SA-RP Doc #: 1 Filed: 05/21/19 3 of 3 PageID #: 3



                                                 VII.

        The Defendant is liable for breach of contract and breach of fiduciary duty.

                                                VIII.

        The Plaintiff is entitled to judgment against the Plaintiff including but not limited to a

declaration that he is entitled to benefits, all sanctions available to the Plaintiff under ERISA,

including his expenses of litigation and attorney’s fees as well as pre and post judgment interest.

        WHEREFORE, PREMISES CONSIDERED, plaintiff demands judgment of and against

the Defendant for past and present disability benefits under the plan which is the subject matter

of this suit, prejudgment and post-judgment interest, attorney’s fees, liquidated damages,

consequential damages and any and all other applicable administrative penalties, damages, and

fees to which he may be entitled under federal and state law and equity, together with the cost of

this action.

Respectfully submitted this the 21st day of May, 2019.

                                                        BRUCE EDWARDS, PLAINTIFF

                                                        BY: /s/Thomas U. Reynolds
                                                        THOMAS U. REYNOLDS; MSB: 5307
                                                        P O DRAWER 280
                                                        CHARLESTON, MS 38921
OF COUNSEL:

Leanna Reynolds; MSB: 104947
P O Drawer 280
Charleston, MS 38921
reynoldsleanna@gmail.com
662-647-3203
